DETAILED ACTION
Summary
This is the first action on the merits for application 16/761,729 filed May 5, 2020.
This is a 371 national stage filing for PCT/KR2018/012332, filed October 18, 2018, which also claims priority to Korean document 10-2017-0146994, filed November 6, 2017.
Claims 1-9 are pending with claim 9 being preliminarily amended concurrent with initial filing.
These claims are considered on the merits herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US PG PUB 2014/0182672).
Regarding claim 1, a conductive paste (the “composition” of PARK et al is equivalent to the paste of the instant application.  While not referred to as a paste, the composition of PARK et al features the same components, present in the same proportions as that of the instant application.  For example, 
a metal powder (“silver powder” of the abstract and discussed as a metal powder in [0026]); 
a glass frit (“glass frit”, abstract and paragraphs [0035]-[0042]); 
and an organic vehicle (“organic vehicle”, abstract and paragraphs [0043]-[0049]), 
wherein the glass frit comprises a first glass frit (“first glass frit”, paragraph [0040]) having a first glass transition temperature (“glass transition point” between 200 and 350°C, paragraph [0040]) and a second glass frit (“second glass frit”, paragraph [0040]) having a second glass transition temperature (“glass transition point” between more 350 and 550°C, paragraph [0040]) higher than the first glass transition temperature (wherein the two ranges of transition points of paragraph [0040] show this relationship and paragraph [0056] further details the “glass frit-2” or second glass frit of the claim to have a transition temperature of 430°C higher than “glass frit-1” or first glass frit of the claim having a transition temperature of 341°C), 
the glass frit is included in an amount of 1 to 10% by weight with respect to a total weight of the conductive paste (paragraph [0040] teaches the frit to be present within the composition in an amount of about .5-30wt%, entirely encompassing the claimed range, while paragraph [0056] details the specific example within the claimed range of 3 wt% total glass frit, anticipating the claimed range due to the specific example of a value within the claimed range.), 
and an amount of the first glass frit is greater than an amount of the second glass frit (paragraph [0040] teaches the range of weight ratios of first glass frit weight to second glass frit weight of 1:0.2-1, 

Regarding claim 2, the weight ratio of the first glass frit to the second glass frit disclosed in paragraph [0040] of PARK et al encompasses the claimed range of 1:0.5 to 0.7, while the weight ratio of 1:.5 is disclosed in paragraph [0056] and anticipates the claimed range.

Regarding claim 3, paragraph [0040] of PARK et al teaches the first glass transition temperature (200 to 350°C) within the claimed range and the second glass transition temperature (350 to 550°C) to be partially overlapping the claimed range of 200 to 500°C.  Paragraph [0056] explicitly recites examples of the first and second glass transition temperatures within the claimed range (341°C and 430°C for the first and second glass transition temperatures respectively).  The example of paragraph [0056] shows the temperature difference between the first and second glass transition temperatures is greater than 10°C.  This example anticipates the claimed ranges.

Regarding claim 4, PARK et al teaches the metal powder (“silver powder”) is included in an amount of 80 to 90% by weight (taught in paragraph [0029] to be that of 70-90 wt% based on the total composition weight, with paragraph [0056] teaching the use of 86.5 wt%, anticipating the claimed range), and the organic vehicle (“organic vehicle” of paragraphs [0043]-[0049], taught to include a resin (including ethylcellulose) and solvent(butyl carbitol)) is included in an amount of 5 to 15% by weight (taught in paragraph [0049] to be 1-30wt% of the composition/paste, with paragraph [0056] teaching the use of ethylcellulose and butyl carbitol to be 9.5 wt%, anticipating the claimed range).


a front electrode (230, “front electrode”) on a substrate (100, “substrate”, wherein the location of the electrode is shown in figure 2 to be on the substrate); and 
a back electrode (210, “rear electrode”) under the substrate (100, “substrate”, wherein the location of the electrode is shown in figure 2 to be under the substrate), 
wherein the front electrode is produced by applying the conductive paste of claim 1, followed by drying and firing (paragraph [0054] teaches the application of the composition (discussed in the rejection of claim 1 above to be equivalent to the paste) to be applied to the front surface of the substrate (“printing the composition on the front surface”, paragraph [0054]), then subsequently dried (“drying the printed composition”, paragraph [0054]) and fired (“baking the wafer”, paragraph [0054] wherein baking is equivalent to firing herein based on their mutual application of heat to form the electrode of the cell.)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al, in view of HWANG et al (US PG PUB 2016/0311721).
Regarding claims 5 and 6, paragraph [0056] teaches the use of a leaded frit as the first and second glass frit, but is silent to other components in the frits of the example.  Paragraph [0039] of PARK et al teaches the use of combinations of metal oxide materials including those listed in claim 5, including the use of PbO, TeO2 and SiO2 in a single glass frit (PbO-TeO2-SiO2 of PARK et al or Pb-Te-Si of the instant claim, as is detailed in claim 5).  Moreover, within paragraph [0039], PARK et al further teaches the use of multiple frits including that of the group PbO and TeO2-Bi2O3, like the Pb-Te-Bi based frit of claim 6.  While the selection of one of the listed metal oxides  within the group or one of the listed groups to mix with that of the PbO or lead oxide of the first and second glass frits of the example may be within the ambit of one of ordinary skill, it is not clear in PARK et al if the selection of any of those components for the first 

HWANG et al teaches the use of conductive paste compositions include glass frit materials comprising PbO, TeO2 and Bi2O3 among others in paragraph [0012], just as in those alternatively listed PARK et al.  In paragraphs [0023], [0036], [0045] and [0048], HWANG et al further teaches selection of materials and their corresponding weights to manipulate the glass transition temperature (as in the required glass transition requirements of instant claim 1 and PARK et al in paragraph [0040]).  HWANG et al teaches the use of Pb-Te-Bi based glass frit in example 3 of Table 1 (wherein the PbO, TeO2 and Bi2O3 materials comprise the largest portion of the composition, rendering a glass frit based in these components with a glass transition temperature of 245°C (see Table 4), which mirrors a first transition temperature within the range of temperatures of a first glass frit of PARK et al paragraph [0040]) and example 2 of Table 2 (wherein the PbO, TeO2 and Bi2O3 materials comprise the largest portion of the composition, rendering a glass frit based in these components with a glass transition temperature of 436°C, which mirrors a glass transition temperature within the range of a second glass frit of PARK et al paragraph [0040]).  Paragraph [0036] of HWANG et al teaches these use of frit materials with these glass transition temperatures will render a frit with excellent reactivity and flowability.  

It would have been obvious to one of ordinary skill in the art to utilize PbO, TeO2 and Bi2O3.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al, in view of KURTZ et al (US PG PUB 2015/0155401).
Regarding claim 7, while PARK et al does disclose the conductive paste of claim 1, PARK et al is silent to the use of a metal oxide, wherein the metal oxide comprises at least one selected from NiO, CuO, MgO, CaO, RuO, and MoO.

KURTZ et al teaches an electroconductive paste for solar cell electrodes comprising metal particles, glass frit and an organic vehicle (abstract), just as in PARK et al.  KURTZ et al further teaches the addition of a metal oxide to the electroconductive paste to function as an adhesion enhancer to improve the paste’s adhesive strength in paragraph [0041].  Paragraph [0002] and table 2 of KURTZ et al teach MgO, NiO and oxides of metals (wherein NiO, MgO, molybdenum oxide overlap with those listed in instant claim 7) as providing the desired improved adhesion.  

It would have been obvious to one of ordinary skill in the art to utilize the metal oxide materials of KURTZ et al as additives to the electroconductive composition of PARK et al, as shown in KURTZ et al, so as to provide improved adhesive strength to the conductive paste.

Regarding claim 8, KURTZ et al further teaches the use of the adhesion enhancer in the amount of 0.05-1wt% with respect to the entire composition in paragraph [0019].  This disclosed range encompasses the claimed composition range, rendering obvious the claimed range of 0.1-1 wt%.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK et al (US PG PUB 2012/0171810) also addresses the use of a mixture of frits with glass transition temperature separation.
YEH et al (US PG PUB 2016/0315208) addresses the use of a mixture of glass frits with an array of glass transition temperatures and separations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/18/2022